William B. Brown, J.,
dissenting.
The Court of Ap-
peals ruled (1) that the charge against appellant should have been dismissed pursuant to R. C. 2945.73(A); (2) that such dismissal does not bar further proceedings against appellant based on the same conduct; and (3) that the failure to grant defendant a timely preliminary hearing was cured when he was subsequently indicted and tried within the time limits of the speedy trial statute even though the charges against him were not dismissed and proceedings against him were not reinstituted after he was denied the timely preliminary hearing. The appellate court based its decision on an unnecessarily strained interpretation of R. C. 2945.73(A) and (D) which ignores the statutory mandate that charges be dismissed and which effectively reads the requirement of a timely preliminary hearing out of the statute. Because the majority’s affirmance lends this court’s imprimatur to such unwarranted judicial legislating, I must dissent.
R. C. 2945.73 provides, in pertinent part:
“(A) A charge of felony shall be dismissed if the accused is not accorded a preliminary hearing within the time required by sections 2945.71 and 2945.72 of the Revised Code.”
“(D) When a charge of felony is dismissed pursuant to division (A) of this section, such dismissal has the same effect as a nolle prosequi.”
The language of R. C. 2945.73(A) is clear. It mandates that charges against a defendant denied a timely preliminary hearing be dismissed. It is not necessary to read that mandate out of the statute in order to give effect to R. C. 2945.73(D). The latter provision tempers the effect of the former one, but it does not negate it. Read in pari materia, R. C. 2945.73(A) and (D) allow the prosecution to proceed against a defendant after he has been de*161nied a timely preliminary hearing but only if it does so by reinstating proceedings after the initial charges against him have been dismissed. (Such a reading of the two statutes preserves the legislative requirement that charges be dismissed and also gives effect to the legislative intent to discourage prolonged pre-trial incarceration and to balance the defendant’s right to speedy justice against the state’s interest in obtaining convictions.)4
In the instant cause, even though the defendant was brought to trial less than 155 days after his arrest,5 the charges against him were not dismissed and proceedings against him were not reinstituted after he was denied a timely preliminary hearing. Therefore, the proceedings following the tainted preliminary hearing were invalid. Because those proceedings were invalid, defendant was not brought to trial within the terms of the speedy trial statute ; and he must be discharged unless he waived his statutory right.
Appellant did not forfeit that right. He made timely motions to dismiss pursuant to E. C. 2945.71 and 2945.73, and he did not waive his right by pleading at the indictment following the tainted hearing. (E. C. 2945.71 and 2945.73 and the case law cited in Justice Celebrezze’s concurrence do not support his conclusions on waiver.)
Although I share the Court of Appeals’ concern that valid convictions be preserved, I must conclude on the basis of the clearly expressed language of E. C. 2945.73(A) and (D) that appellant’s conviction in the instant cause was invalid and that he should be discharged. I therefore dissent.
O’Neill, C. J., and Sweeney, J., concur in the foregoing dissenting opinion.

 A similar intention can be discerned in Crim. R. 5(B).


 See R. C. 2945.71(C)(2) and (D).